    Case 2:20-cv-04269-JMV Document 14 Filed 04/20/20 Page 1 of 3 PageID: 441



NOT FOR PUBLICATION

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

                                               :
          1
FELIX S. et al.,                               :
                                               :
                        Petitioner,            :          Civil Action No. 20-4269 (JMV)
                                               :
                        v.                     :                       ORDER
                                               :
THOMAS DECKER, et al.,                         :
                                               :
                        Respondent.            :
                                               :

VAZQUEZ, District Judge:

        Presently pending before the Court is Petitioner’s motion for temporary restraining order

(“TRO”), immediate release, and/or order to show cause. D.E. No. 2. The Court reviewed all

submissions and then held a teleconference with counsel on April 20, 2020. For the reasons set

forth on the record on April 20, 2020, and for good cause shown,

        IT IS on this 20th day of April, 2020,

        ORDERED that the motion of the Petitioner Felix S. for a temporary restraining order

D.E. 2, is GRANTED; and it is further

        ORDERED that Petitioner Felix S. to be released subject to the following specific

conditions; and it is further




1
  Petitioner is identified herein only by his first name and the first initials of his surnames in order
to address certain privacy concerns associated with § 2241 immigration cases. This manner of
identification comports with recommendations made by the Judicial Conference of the United
States’ Committee on Court Administration and Case Management.
    Case 2:20-cv-04269-JMV Document 14 Filed 04/20/20 Page 2 of 3 PageID: 442



          ORDERED that U.S. Immigration and Customs Enforcement (“ICE”) has 24-business

hours to process this Court’s order and release Petitioner Felix S.; and it is further

          ORDERED that Petitioner submit to telephonic monitoring as required by ICE 2; and it is

further

          ORDERED that Petitioner is restricted to home confinement, but may leave his home for

activities such as obtaining food and other necessities; obtaining medical and mental health

treatment; and to the extent that Petitioner is authorized to lawfully work in the United States, to

perform such work if their employment is deemed essential under the New York Governor’s

order 3; and it is further

          ORDERED that Petitioner is ordered to comply with any court orders and to attend all

court dates; and it is further

          ORDERED that Petitioner comply with all other of ICE’s standard conditions of release;

and it is further

          ORDERED that Petitioners comply with all national, state, local and CDC-issued

guidelines regarding COVID-19; and it is further

          ORDERED that the Court will hear argument as to whether the TRO should be converted

to a preliminary injunction on May 6, 2020, at 2 p.m. by teleconference. Respondent’s opposition

shall be due by April 29, 2020; Petitioner’s reply shall be due by May 4, 2020. Counsel are ordered




2
 The Court does not order that Petitioner be subject to ATD electronic bracelet monitoring because
Petitioner must undergo regular and necessary medical treatment during which he would have to
remove the electronic bracelet.
3
    Petitioner indicates that he will be residing in New York rather than New Jersey.


                                                  2
    Case 2:20-cv-04269-JMV Document 14 Filed 04/20/20 Page 3 of 3 PageID: 443



to meet and confer in good faith as to whether such argument is necessary.4




                                                           JOHN MICHAEL VAZQUEZ
                                                           United States District Judge




4
 Nothing in this Order prevents the Respondents from seeking a modification if Respondents
believe that changed circumstances require such a modification.
                                               3
